Name: Commission Regulation (EEC) No 3286/92 of 12 November 1992 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application on the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 11 . 92 Official Journal of the European Communities No L 327/15 COMMISSION REGULATION (EEC) No 3286/92 of 12 November 1992 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance No 3846/87 establishing an agricultural product nomen ­ clature for export refunds (*) adjusts the refunds on certain milk products ; whereas the aid on certain products listed in Annex II to Regulation (EEC) No 2219/92 should be adapted in order to take account of those adjustments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1 696/92 (2), as amended by Regulation (EEC) No 2132/92 (3), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agri ­ cultural products to the Azores and Madeira ; Whereas Annex II to Commission Regulation (EEC) No 2219/92 of 30 July 1992 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance (4) fixes the aid for milk products ; Whereas Commission Regulation (EEC) No 3064/92 of 23 October 1992 fixing the export refunds on milk and milk products and amending Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 .(4 OJ No L 179, 1 . 7. 1992, p. 6. (3) OJ No L 213, 29. 7. 1992, p. 25. 0 OJ No L 218, 1 . 8 . 1992, p. 75. (0 OJ No L 308, 24. 10. 1992, p. 17. No L 327/16 Official Journal of the European Communities 13. 11 . 92 ANNEX 'ANNEX II (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid ( 1 ) (2) (3) (4) (5) 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter ('): 0401 10  Of a fat content, by weight, not exceeding 1 % : 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 000 (') 6,36 0401 10 90 Other 0401 10 90 000 (') 6,36 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 1,5 % 0401 20 11 100 (') 6,36  Of a fat content, by weight, exceeding 1,5 % 0401 20 11 500 (') 9,61 0401 20 19 Other :  Of a fat content, by weight, not exceeding 1,5% 0401 20 19 100 (') 6,36  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 500 (') 9,61   Exceeding 3 % : 0401 20 91  In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 4 % 0401 20 91 100 (') 12,65  Of a fat content, by weight, exceeding 4% 0401 20 91 500 (') 14,67 0401 20 99 Other :  Of a fat content, by weight, not exceeding 4 % 0401 20 99 100 (') 12,65  Of a fat content, by weight, exceeding 4% 0401 20 99 500 (') 14,67 0401 30  Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 0401 30 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight : - Not exceeding 10 % 0401 30 11 100 (') 18,72 - Exceeding 10 % but not exceeding 17 % 0401 30 11 400 (') 28,65 - Exceeding 17 % 0401 30 11 700 (') 42,84 0401 30 19 Other :  Of a fat content, by weight : - Not exceeding 10 % 0401 30 19 100 (') 18,72 - Exceeding 10 % but not exceeding 17 % 0401 30 19 400 (') 28,65 - Exceeding 17 % 0401 30 19 700 (  ) 42,84   Exceeding 21 % but not exceeding 45 % : 0401 30 31 In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight : - Not exceeding 35 % 0401 30 31 100 (') 50,94 - Exceeding 35 % but not exceeding 39 % 0401 30 31 400 (') 79,31 - Exceeding 39 % 0401 30 31 700 (') 87,41 13. 11 . 92 Official Journal of the European Communities No L 327/17 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid (1 ) (2) (3) (4) (5) 0401 30 39 Other :  Of a fat content, by weight :  Not exceeding 35 % 0401 30 39 100 (') 50,94  Exceeding 35% but not exceeding 39% 0401 30 39 400 (') 79,31  Exceeding 39 % 0401 30 39 700 (') 87,41   Exceeding 45 % : 0401 30 91  In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight :  Not exceeding 68 % 0401 30 91 100 (') 99,57  Exceeding 68 % but not exceeding 80 % 0401 30 91 400 (') 146,17  Exceeding 80 % 0401 30 91 700 (') 170,49 0401 30 99 Other :  Of a fat content, by weight :  Not exceeding 68 % 0401 30 99 100 (') 99,57  Exceeding 68 % but not exceeding 80 % 0401 30 99 400 (') 146,17  Exceeding 80 % 0401 30 99 700 (') 170,49 ex 0402 Skimmed-milk powder of a fat content, by weight, not exceeding 1,5 % 65 ex 0402 Whole milk powder of a fat content, by weight, not exceeding 27% 121,00 ex 0405 Butter of a fat content, by weight, equal to or greater than 82 % 176,00 ex 0406 Cheeses : 0406 90 23 Edam 135,35 0406 90 25 Tilsit 135,35 0406 90 77 Danbo, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo Samso 110,79 0406 90 79 Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 114,71 0406 90 81 Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 130,00 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no aid shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product.'